United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3803
                                   ___________

Israel Ortega-Romero,                   *
                                        *
             Petitioner,                *
                                        * Petition for Review of
       v.                               * an Order of the Board
                                        * of Immigration Appeals.
Eric H. Holder, Jr., Attorney General   *
of the United States,                   * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                             Submitted: June 2, 2011
                                Filed: June 7, 2011
                                 ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

       Guatemalan citizen Israel Ortega-Romero petitions for review of an order of the
Board of Immigration Appeals (BIA) vacating an immigration judge’s grant of special
rule cancellation of removal and ordering him removed. We conclude substantial
evidence supports the BIA’s finding that Ortega-Romero did not meet the requirement
of good moral character, and thus we agree with the BIA’s determination that he did
not establish eligibility for special rule cancellation of removal.               See
Ikenokwalu-White v. INS, 316 F.3d 798, 802-05 (8th Cir. 2003) (standard of review).
Accordingly, we deny the petition.
                       ______________________________